Citation Nr: 0304989	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  02-04 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
epididymitis.

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

[The issues of entitlement to service connection for 
arthritis of the ankles and right elbow and for increased 
rating for duodenal ulcer/irritable bowel syndrome will be 
the subject of a later decision.]


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel
INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1974 and from September 1977 to November 1994.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, dated in January 1998.  That decision, among other 
things, denied service connection for arthritis of the 
thoracic spine, elbows, fingers and ankles.  That rating 
decision also denied increased ratings for hearing loss, an 
ulcer/irritable bowel syndrome, and continued a 
noncompensable evaluation for epididymitis.

The Board of Veterans' Appeals (Board) remanded these issues 
in July 2001.  Review of the actions performed by the RO 
reveal that the mandate of that remand has been fulfilled 
with regard to all issues except an increased rating for 
hearing loss.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
issue of entitlement to an increased rating for hearing loss 
is addressed in the Remand portion of this decision.

The Board's July 2001 remand instructed the RO to issue a 
statement of the case on the issues denied in January 1998 in 
response to a February 1998 notice of disagreement.  The RO, 
in February 2002, provided the veteran with a Statement of 
the Case that addressed the issues of service connection for 
arthritis of the ankles, the thoracic spine, the elbows, and 
the fingers; and of an increased rating for duodenal 
ulcer/irritable bowel syndrome, epididymitis, and 
prostatitis.  The veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, that perfected the issues of 
service connection for arthritis of the ankles and the right 
elbow and increased rating for duodenal ulcer/irritable bowel 
syndrome and epididymitis.  He expressed his satisfaction 
with the remaining issues, which the Board construes as a 
withdrawal of the appeal of service connection for arthritis 
of the thoracic spine and fingers, and a rating in excess of 
40 percent for prostatitis.  38 C.F.R. § 20.204 (a)(b).

The Board notes that the veteran has been in receipt of a 
total disability rating based on individual unemployability, 
effective from June 1997.  However, recently received 
correspondence shows that he wishes to pursue his appeal of 
the issues that remain in appellate status and he has alleged 
a failure in VA's duty to assist with these claims.

The Board finds that the matters of entitlement to 
entitlement to service connection for arthritis of the ankles 
and right elbow and for increased rating for duodenal 
ulcer/irritable bowel syndrome requires further development.  
The Board will undertake additional development on that issue 
pursuant to authority granted by 38 C.F.R. §19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by 38 C.F.R. §20.903 (2002)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
the claim for entitlement to service connection for arthritis 
of the ankles and right elbow and for increased rating for 
duodenal ulcer/irritable bowel syndrome.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran epididymitis is currently asymptomatic, is 
not productive of any functional impairment, and does not 
require long-term drug therapy, 1-2 hospitalizations per year 
and/or intermittent intensive management.




CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
epididymitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.115a, 4.115b, Diagnostic Code (DC) 7525 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his increased rating claim 
by various documents.  For example, the veteran was advised 
of the applicable criteria concerning the rating epididymitis 
by the February 2002 Statement of the Case (SOC).  The Board 
notes that the VCAA made no change in the statutory or 
regulatory criteria which govern the rating criteria 
governing epididymitis.  In addition, the SOC indicated that 
VA would request any pertinent medical records identified by 
the veteran.  As such, the veteran was kept apprised of what 
he must show to prevail in his claim, what information and 
evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

The RO did not refer to the explicit provisions of the VCAA 
when it adjudicated the case below.  However, for the reasons 
stated above, the Board has found that VA's duties under the 
VCAA have been fulfilled with respect to the issue for an 
increased (compensable) rating for epididymitis.  Further, 
the RO considered all of the relevant evidence of record and 
all of the applicable law and regulations when it adjudicated 
the claim, and the Board will do the same.  The veteran has 
been advised of his right to present testimony at a personal 
hearing before the RO and/or Board.  There is no indication 
of any evidence that has not been obtained relevant to the 
issue of a compensable rating for epididymitis.  As such, 
there has been no prejudice to the veteran that would warrant 
a remand, and the veteran's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Law and Regulation

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations. See 
38 U.S.C.A. 1155; 38 C.F.R. 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. 4.7.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Epididymitis is to be rated as a urinary tract infection, 
with tubercular infections to be rated in accordance with 
38 C.F.R. §§ 4.88b or 4.89.  38 C.F.R. § 4.115b, Diagnostic 
Code 7525.  Urinary tract infections requiring long-term drug 
therapy, one to two hospitalizations per year and/or 
requiring intermittent intensive management are assigned a 10 
percent rating, whereas urinary tract infection with evidence 
of recurrent symptomatic infection requiring drainage and 
frequent hospitalization (greater than two times per year) 
and/or requiring continuous intensive management is assigned 
a 30 percent rating.  38 C.F.R. § 4.115a.  

Complete atrophy of both testes is assigned a 20 percent 
rating, while complete atrophy of one testis is assigned a 
noncompensable rating.  38 C.F.R. § 4.115b, Diagnostic Code 
7523.  

The Board notes that the veteran is currently receiving a 40 
percent disability rating for prostatitis with urethral 
stricture under DC 7527.  That disability has been rated 
under voiding dysfunction pursuant to 38 C.F.R. § 4.115a.  DC 
7527 provides that the veteran's prostatitis with urethral 
stricture could also be rated as a urinary tract infection, 
but the RO determined in a rating decision not here on appeal 
that the voiding dysfunction was the predominant disability.

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, 
(2002), the evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be 
avoided.  The United States Court of Veterans Appeals (Court) 
held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for 
purposes of determining whether the appellant is entitled to 
separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions.  The Board has considered the evidence 
of record with the provision of § 4.14 in mind, and will not 
include symptoms of urinary tract infection attributable to 
the veteran's prostatitis.

Factual Background

Since the veteran's exit from service in November 1994, the 
veteran has sought treatment for testicular pain on several 
occasions.  The Board notes that towards the end of the 
veteran's military career, in late 1992, late 1993, early 
1994, and finally just before separation in November 1994, 
service medical records reveal a diagnoses of epididymitis.  
He was treated with antibiotics.

The veteran was examined by VA in March 1995.  No abnormality 
of the genitalia was found on examination.  

In March 1996, the veteran reported that he had constant 
scrotal pain with an increase over the past 5 days.  He also 
reported back pain and was not sure whether this was related 
to his back or epididymitis.  He also gave a history of 
treatment for epididymitis in January 1996 with Floxin.  
While he was evaluated to rule out prostatitis, an assessment 
of epididymitis was recorded and he was prescribed 30 days of 
Cipro (an antibiotic).

In April 1996, the veteran complained of bilateral testicular 
pain (more on the left).  The veteran reported that he had 
torsion of the testis on the left twice as a child with 
fixation at age 15.  He reported swelling with his 
epididymitis with enlargement to the size of a small lemon.  
He was noted to have normal scrotal contents except for 
tenderness in the epididymitis bilaterally.  The VA 
urologist's impression was no current evidence of 
epididymitis.

The veteran was examined in June 1997 by VA.  There was no 
evidence of epididymitis on examination.   

In November 2000, the veteran's private urologist noted that 
he had some mild tenderness in the right epididymitis, but no 
mass or no hernia.  No relevant diagnosis or treatment was 
noted.   

In April 2001, the veteran complained of severe pain in his 
groin.  A scrotal ultrasound showed diffusely heterogeneous 
echotexture within the testes, which was thought to possibly 
represent prior epididymal orchitis.  On physical 
examination, the veteran's scrotum was completely 
unremarkable and nontender.  The urologist impression was 
that the pain was not of a urologic origin.

Most recently, in September 2001, the veteran was evaluated 
for testicular swelling with shooting pain to the left lower 
back and was treated for prostatitis.  (Service connection 
and a 40 percent rating are currently in effect for the 
veteran's prostatitis.)  

Analysis

Upon review of the evidence presented in this case, the Board 
notes that while it is apparent that the veteran was treated 
for an isolated episode of epididymitis in March 1996, and 
gave a history of similar treatment two months prior to that 
time, the preponderance of the evidence is against a chronic 
or recurrent epididymitis.  In fact, while the veteran has 
since complained of testicular pain, several subsequent 
examinations have failed to show epididymitis.  Specifically, 
a June 1997 VA examination revealed no evidence of the 
disability at issue.  A private urologist noted in November 
2000 that, while the veteran had some mild tenderness in the 
right epididymitis, no relevant diagnosis or treatment was 
noted.  An April 2001 physical examination of the scrotum was 
negative for tenderness or any other abnormal findings, and 
the urologist specifically opined that the veteran's pain was 
not of a urologic origin.  Finally, while the veteran was 
evaluated in September 2001 for testicular swelling with 
shooting pain to the left lower back, he was treated for 
prostatitis and, as noted above, service connection and a 40 
percent rating are currently in effect for that disorder.  

The Board notes that a scrotal ultrasound in April 2001 
showed diffusely heterogeneous echotexture within the testes.  
However, such was thought to possibly represent prior 
(emphasis added) epididymal orchitis and, as noted above, a 
physical examination of the veteran's scrotum at that time 
was normal. 

The Board further notes that there is no evidence of 
symptomatic urinary tract infections requiring drainage and 
frequent hospitalization (greater than two times per year) 
and/or requiring continuous intensive management due to 
epididymitis, or evidence of complete atrophy of either 
testes.  Therefore, the Board is unable to identify a basis 
to grant a compensable rating for the appellant's 
epididymitis, either under Diagnostic Code 7525 or 7523.  The 
veteran's epididymitis is currently asymptomatic and is not 
productive of any functional impairment. 

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2000).  
In this regard, the Board finds that there has been no 
showing by the veteran that his epididymitis, standing alone, 
has resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  In this 
respect, the RO has granted the veteran a total disability 
rating based upon individual unemployability due to service-
connected disabilities.  While the veteran's various service-
connected disabilities may preclude employment, the current 
100 percent evaluation takes such into account.  In the 
absence of such factors, the Board finds that the criteria 
for submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

As the preponderance of the evidence is the veteran's 
increased rating claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  


ORDER

The claim of entitlement to a compensable disability rating 
for epididymitis is denied.


REMAND

A January 1998 rating decision, among other issues, denied an 
increased (compensable) rating for bilateral hearing loss.  
In correspondence received in February 1998, the veteran 
expressed his disagreement with respect to that RO decision.  

However, as noted in the Board's July 2001 remand, a 
statement of the case addressing this matter was not been 
provided to the veteran.  The failure to issue a statement of 
the case is a procedural defect requiring a remand.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  See also 38 C.F.R. 
§ 19.9(a) (2000) (stipulating that, if correction of a 
procedural defect is essential for a proper appellate 
decision, the Board shall remand the case to the agency of 
original jurisdiction and specify the action to be 
undertaken).  Moreover,  where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 11 Vet. App. 268 
(1998).  On remand, the RO should complete any additional 
development deemed necessary.  38 C.F.R. § 19.26 (2002).  

In light of the above, this claim is REMANDED for the 
following action:

1.  The RO is requested to issue the 
veteran and his representative an 
appropriate statement of the case 
concerning his claim for an increased 
(compensable) rating for bilateral 
hearing loss.

2.  The RO is requested to review the 
claims files and ensure that all 
development action deemed necessary by 
the Veterans Claims Assistance Act is 
completed with respect to any claim on 
appeal.

3.  If a timely substantive appeal is 
received with respect to the veteran's 
claim for higher evaluation for hearing 
loss then the claim should be returned to 
the Board for appellate action.  The 
veteran and his representative are 
reminded that Board jurisdiction is 
limited to those issues in which a timely 
substantive appeal is received following 
the issuance of a statement of the case.  
38 C.F.R. §§ 20.101, 20.200 (2002).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.





 

